 

F|LED

Nt)v 2 0 2018
UNITED STATES DlsTRICT COURT

CLERK U 5. DISTRICT COURT

AO 2458 (CASDRev. 08/13) Judgment in a Criminal Case

 

l
l

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN D‘STR|CT OF CAL|FOR" l .

 

DEPU' _,
UNITED STATES OF AMERICA AN[ENDED JUDGl`/[El`
V_ (For Offenses Com.mitted On or After November I, 1987)
JORGE MOLINA-MADRID (l)

Case Number: l7CR1965-JLS

Federal Defender, Ine., by: Serena Premjee
Defendam’s Attomey

 

REGlSTRATIoN No. 79993208

iii _ Correction of special condition of supervised release on remand.

§ pleaded guilty to count(s) 2 Of the Superseding Information

 

I:l was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count
Title & Section Nature of Offense Numbegs|
8 USC 1326 Attempted reentry of removed alien l
The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
E] The defendant has been found not guilty on count(s)
|:I Count(s) is dismissed on the motion of the United States.
Assessment : 3100.00
E
E No fmc l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

February 9, 2018

 

Date of Imposition of Sent

twa MMEZS-

ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

l7CRl 965-JLS

`/

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: JORGE MOLINA-MADRID ( l) .ludgment - Page 2 cf 3
CASE NUMBER: l7CRl965-JLS
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Ten (10) months

|:l Sentence imposed pursuant to Title 8 USC Section 1326(b).
E The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshai for this district:
E] at A.M. on

 

|:l as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
El as notified by the United States Marshal.
!:l as notified by the Probation or Pretrial Services Offiee.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CRl965-JLS

AO 245B (CASD Rev. 08/13) Judgment iri a Crirninal Case

 

DEFENDANT: JORGE MOL[NA-MADRID (l) Judgment - Page 3 of 3
CASE NUMBER: 17CRI 965-JLS
SUPERVISED RELEASE
Upon release from imprisonment1 the defendant shall be on supervised release for a term of:
Three (3) years

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
F or ojenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

m The above drug testing condition is suspended, based on the oourt’s determination that the defendant poses a low risk of future
substance abuse. (Check, lpfapptrouble.)

|X] The defendant shall not possess a fiream'i, ammunition, destructive device, or any other dangerous weapon.

|X| The defendant shall cooperate in the collection of a DNA sample from the defendant, pin'suant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
seq.) as directed by the probation otiicer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check ifapplicable.)

|:l The defendant shall participate in an approved program for domestic violence. (Check i`fappli`cable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer_;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change iri residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

S) the defendant shall not frequent places where controlled substances are illegally sold_ used, distributed or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation oft`icer;

10} the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed iri plain view of the probation officer;

l ll the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

l7CRl965-JLS

